DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/22 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shuster et al. (US 2016/0035132, hereinafter “Shuster”) in view of Chin et al. (US 2017/0056970, hereinafter “Chin”).	Regarding claim 1, Shuster discloses a method comprising (Fig. 2): 	obtaining, by a processing system including at least one processor, a set of extended reality experience information associated with an extended reality experience, wherein the set of extended reality experience information is indicative of an expected extended reality experience for an object type ([0090-0091 and 0093-0095, 0098-0105], Fig. 2, processor 204 determines at least one representation of at least one virtual object); 	obtaining, by the processing system, a set of object property information of a first object of the object type in the extended reality experience ([0090-0091 and 0093-0095, 0098-0105], Fig. 2, processor 204 determines at least one representation of at least one virtual object; [0093], object type data, object material composition data, object textual data, object temperature data, etc.);	obtaining, by the processing system, a set of haptic device capability information of a wearable haptic device used to interact with the first object in the extended reality experience ([0036, 0041, 0109], haptic data); 	determining, by the processing system based on the set of object property information and the set of haptic device capability information, an actual extended reality experience for the object type ([0036, 0041, 0109], haptic data provides silky feel, or actual feel of water flowing being incorrect);	determining, by the processing system, a delta between the expected extended reality experience for the object type and the actual extended reality experience for the object type ([0036, 0041, 0109], haptic data is updated for water flow being incorrect; delta is the difference between the actual incorrect flow feeling of water and correct flow feeling of water; [0105], system 100 analyzes the difference or determined delta to perform updating of user experience); an	initiating, by the processing system based on the delta between the expected extended reality experience for the object type and the actual extended reality experience for the object type, a message ([0036, 0041, 0109, 0098-0105], haptic data is updated for water flow being incorrect; delta is the difference between the actual incorrect flow feeling of water and correct flow feeling of water which provides message to correct water flow; message can be information stored in memory of correction as second representation [0103]).	Shuster does not explicitly disclose a message configured to cause a printing of a second object of the object type for the extended reality experience.	Chin teaches using augmented inputs to adjust a fabrication process based on a delta or deviation between an expected shape of the object and an actual shape of the object ([0127, 0175]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shuster to have a message configured to cause a printing of a second object of the object type for the extended reality experience, such as taught by Chin, for the purpose of adjusting a fabrication process of a build material when using the augmented reality input method to receive incorrect texture or other parameters based on the biometric feedback data to improve the actual shape of the printed 3D object.
	Regarding claim 2, Shuster as modified by Chin discloses the method of claim 1, wherein the set of object property information is obtained based on at least one of a message from a user device associated with the haptic wearable device, a message from the haptic wearable device, and a message from the first object (Shuster, [0098-0101], message from user device (analysis monitor 208) associated with the haptic wearable device that sensor detect object feels wrong).  
	Regarding claim 3, Shuster as modified by Chin discloses the method of claim 1, wherein the set of haptic device capability information is obtained based on at least one of a message from a user device502019-1339 PATENTassociated with the haptic wearable device and a message from the haptic wearable device (Shuster, [0098-0101], message from user device (analysis monitor 208) associated with the haptic wearable device that sensor detect object feels wrong; [0036, 0041, 0109], haptic data that the flow of water feels wrong).  
	Regarding claim 4, Shuster as modified by Chin discloses the method of claim 1, wherein the determining of the delta between the expected extended reality experience for the object type and the actual extended reality experience for the object type comprises: 	determining, by the processing system based on the set of extended reality experience information associated with the extended reality experience, a set of object type property information for the object type (Shuster, [0090-0091 and 0093-0095, 0098-0105], Fig. 2, processor 204 determines at least one representation of at least one virtual object; [0093], object type data, object material composition data, object textual data, object temperature data, etc.); 	determining, by the processing system based on the actual extended reality experience, a set of actual object interaction properties experienced during the extended reality experience (Shuster, [0090-0091 and 0093-0095, 0098-0105], Fig. 2, processor 204 determines at least one representation of at least one virtual object; [0093], object type data, object material composition data, object textual data, object temperature data, etc.; analysis monitor 208 analyzes actual extended reality experience to provide data of the responses for analyzing by the system 200 [0105] versus expected responses); and 	determining, by the processing system based on the set of object type property information for the object type and the set of actual object interaction properties experienced during the extended reality experience, the delta between the expected extended reality experience for the object type and the actual extended reality experience for the object type (Shuster, [0036, 0041, 0109], haptic data is updated for water flow being incorrect; delta is the difference between the actual incorrect flow feeling of water and correct flow feeling of water; [0105], system 100 analyzes the difference or determined delta to perform updating of user experience).  
	Regarding claim 5, Shuster as modified by Chin discloses the method of claim 1, wherein the second object has a set of properties based on the delta between the expected extended reality experience for the object type and the actual extended reality experience for the object type (Shuster, [0036, 0041, 0109], haptic data is updated for water flow being incorrect; delta is the difference between the actual incorrect flow feeling of water and correct flow feeling of water; [0105], system 100 analyzes the difference or determined delta to perform updating of user experience; second object is based on second representation that has properties updated based on the delta between the expected extended reality experience for the object type and the actual extended reality experience for the object type).
	Regarding claim 6, Shuster as modified by Chin discloses the method of claim 1, wherein the message is intended for a three-dimensional printer configured to print the second object (Chin, ([0127, 0175], message for second representation of Shuster [0105] when printing 3D object for adjusting the fabrication process).	The motivation is the same as in claim 1.  
	Regarding claim 7, Shuster as modified by Chin discloses the method of claim 1, wherein the extended reality experience is associated with a first geographic location, wherein the processing system is associated with a second geographic location, wherein the second object is printed at the first geographic location (Shuster, [0105], processing system for analyzing can be remotely at a second geographic location that is different from the first geographic location when user experience augmented reality and 3D printer are located).  

	Regarding claim 9, Shuster as modified by Chin discloses the method of claim 1, wherein the first object comprises a virtual object (Shuster, [0036], user interacts with virtual objects) and the second object comprises a physical object (Chin, [0044], metal used to form physical object 103).	The motivation is the same as in claim 1.	Regarding claim 10, Shuster as modified by Chin discloses the method of claim 1, wherein the first object comprises a first physical object (Shuster, [0109], flowing water is a physical object during in augmented reality experience) and the second object comprises a second physical object (Chin, [0044], metal used to form physical object 103).	The motivation is the same as in claim 1.
	Regarding claim 11, Shuster as modified by Chin discloses the method of claim 1, further comprising:	obtaining, by the processing system from the haptic wearable device, a set of haptic feedback information collected by the haptic wearable device based on an interaction between the haptic wearable device and the second object (Shuster, [0036, 0041, 0109], haptic data provides type of silky feel when user interacts with the second device); and 	updating, by the processing system based on the set of haptic feedback information, at least a portion of the set of extended reality experience information (Shuster, [0036, 0041, 0109], haptic data is updated for water flow being incorrect; delta is the difference between the actual incorrect flow feeling of water and correct flow feeling of water; [0105], system 100 analyzes the difference or determined delta to perform updating of user experience when the second object is being touched or interacted with by the user).  
	Regarding claim 12, Shuster as modified by Chin discloses the method of claim 1, further comprising:	obtaining, by the processing system from the second object, a set of object feedback information collected by the second object based on an interaction between the haptic wearable device and the second object (Shuster, [0036, 0041, 0109], data is updated for water flow being incorrect; delta is the difference between the actual incorrect flow feeling of water and correct flow feeling of water; [0105], system 100 analyzes the difference or determined delta to perform updating of user experience when the second object is being touched or interacted with by the user); and 	updating, by the processing system based on the set of object feedback information, at least a portion of the set of extended reality experience information (Shuster, [0036, 0041, 0109], data is updated for water flow being incorrect; delta is the difference between the actual incorrect flow feeling of water and correct flow feeling of water; [0105], system 100 analyzes the difference or determined delta to perform updating of user experience when the second object is being touched or interacted with by the user).  
	Regarding claim 13, Shuster as modified by Chin discloses the method of claim 1, further comprising: 	obtaining, by the processing system from the haptic wearable device, a set of haptic feedback information collected by the haptic wearable device based on an interaction between the haptic wearable device and the second object (Shuster, [0036, 0041, 0109], data is updated for water flow being incorrect; delta is the difference between the actual incorrect flow feeling of water and correct flow feeling of water; [0105], system 100 analyzes the difference or determined delta to perform updating of user experience when the second object is being touched or interacted with by the user);522019-1339	PATENTobtaining, by the processing system from the second object, a set of object feedback information collected by the second object based on an interaction between the haptic wearable device and the second object (Shuster, [0036, 0041, 0109], data is updated for water flow being incorrect; delta is the difference between the actual incorrect flow feeling of water and correct flow feeling of water; [0105], system 100 analyzes the difference or determined delta to perform updating of user experience when the second object is being touched or interacted with by the user); and 	initiating, by the processing system based on at least one of the set of haptic feedback information and the set of object feedback information, a message configured to cause a printing of a third object of the object type for the extended reality experience (Chin, ([0127, 0175], printing of an object occurs based on updating of the second object model; see Shuster also [0106] teaching forming new representation based on biometric data being updated “on the fly” in response to biometric feedback).  
	Regarding claim 14, Shuster as modified by Chin discloses the method of claim 13, wherein the second object and the third object differ in at least one object property (Chin, ([0127, 0175], printing of an object occurs based on updating of the second object model; see Shuster also [0106] teaching forming new representation based on biometric data being updated “on the fly” in response to biometric feedback; Shuster, [0098-0103], biometric feedback would differ for printing of a third object resulting in at least one object property [0093] being different).  
	Regarding claim 15, Shuster discloses an apparatus comprising (Fig. 2): 	a processing system including at least one processor (Fig. 2, processing system 200 with processor 204); and 	a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising (Fig. 2, [0227], memory 202): 	obtaining a set of extended reality experience information associated with an extended reality experience, wherein the set of extended reality experience information is indicative of an expected extended reality experience for an object type ([0090-0091 and 0093-0095, 0098-0105], Fig. 2, processor 204 determines at least one representation of at least one virtual object; [0093], object type data, object material composition data, object textual data, object temperature data, etc.; [0105] expected data is the values stored to compare to actual biometric data received from the user);	obtaining a set of object property information of a first object of the object type in the extended reality experience ([0090-0091 and 0093-0095, 0098-0105], Fig. 2, processor 204 determines at least one representation of at least one virtual object; [0093], object type data, object material composition data, object textual data, object temperature data, etc.; set of object property information is the actual textual data, etc. from user biometric data feedback);	obtaining a set of haptic device capability information of a wearable haptic device used to interact with the first object in the extended reality experience ([0036, 0041, 0109], haptic data);	determining, based on the set of object property information and the set of haptic device capability information, an actual extended reality experience for the object type ([0036, 0041, 0109], haptic data provides silky feel, or actual feel of water flowing being incorrect);	determining a delta between the expected extended reality experience for the object type and the actual extended reality experience for the object type ([0036, 0041, 0109], haptic data is updated for water flow being incorrect; delta is the difference between the actual incorrect flow feeling of water and correct flow feeling of water; [0105], system 100 analyzes the difference or determined delta to perform updating of user experience); and532019-1339	PATENTinitiating, based on the delta between the expected extended reality experience for the object type and the actual extended reality experience for the object type, a message ([0036, 0041, 0109, 0098-0105], haptic data is updated for water flow being incorrect; delta is the difference between the actual incorrect flow feeling of water and correct flow feeling of water which provides message to correct water flow; message can be information stored in memory of correction as second representation [0103]).	Shuster does not explicitly disclose a message configured to cause a printing of a second object of the object type for the extended reality experience.	Chin teaches using augmented inputs to adjust a fabrication process based on a delta or deviation between an expected shape of the object and an actual shape of the object ([0127, 0175]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shuster to have a message configured to cause a printing of a second object of the object type for the extended reality experience, such as taught by Chin, for the purpose of adjusting a fabrication process of a build material when using the augmented reality input method to receive incorrect texture or other parameters based on the biometric feedback data to improve the actual shape of the printed 3D object. 
	Regarding claim 16, Shuster discloses a method comprising (Fig. 2): 	sending, a set of extended reality experience information associated with an extended reality experience, wherein the extended reality experience is based on an interaction between a haptic wearable device and an object ([0090-0091 and 0093-0095, 0098-0105], Fig. 2, processor 204 determines at least one representation of at least one virtual object sent by processing system 200; [0105] analyzing can be performed by analysis monitor 208 where system 200 sends the biometric extended reality information between and object [0036] and the user wearing a haptic wearable device ([0036, 0041, 0109], haptic data));	obtaining, by the processing system from the haptic wearable device, a set of haptic feedback information collected by the haptic wearable device based on the interaction between the haptic wearable device and the object ([0036, 0041, 0109], haptic data is received as feedback information from user in virtual reality environment);	obtaining, by the processing system from the object, a set of object feedback information collected by the object based on the interaction between the haptic wearable device and the object ([0090-0091 and 0093-0095, 0098-0105], Fig. 2, processor 204 determines at least one representation of at least one virtual object; [0093], object type data, object material composition data, object textual data, object temperature data, etc. based on the object interacted with by the user and haptic biometric information provided to the processor 204);	updating, by the processing system based on at least one of the set of haptic feedback information and the set of object feedback information, at least a portion of the set of extended reality experience information associated with the extended reality experience to form thereby a new set of extended reality experience information associated with the extended reality experience ([0036, 0041, 0109], haptic data is updated for water flow being incorrect; delta is the difference between the actual incorrect flow feeling of water and correct flow feeling of water; [0105], system 100 analyzes the difference or determined delta to perform updating of user experience).	Shuster does not explicitly disclose sending the set of extended reality experience information by a processing system including at least one processor toward a device, and sending, by the processing system toward the device, the new set of extended reality experience information associated with the extended reality experience.  
	Chin teaches using augmented inputs to adjust a fabrication process based on a delta or deviation between an expected shape of the object and an actual shape of the object ([0127, 0175]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shuster to include sending the set of extended reality experience information by a processing system including at least one processor toward a 3D printing device, and sending, by the processing system toward the 3D printing device, the new set of extended reality experience information associated with the extended reality experience, such as taught by Chin, for the purpose of adjusting a fabrication process of a build material when using the augmented reality input method to receive initial texture or other parameters and updated texture or other parameters for constructing the improved 3D object based on the biometric feedback data from the user interacting with the object.

	Regarding claim 18, Shuster as modified by Chin discloses the method of claim 16, wherein the set of extended reality experience information comprises a set of haptic capability information associated with the haptic wearable device (Shuster, [0036, 0041, 0109], haptic data), wherein the updating of the set of extended reality experience information associated with the extended reality experience includes updating the set of haptic capability information associated with the haptic wearable device based on the set of haptic feedback information collected by the haptic wearable device (Shuster, [0036, 0041, 0109], haptic data provides silky feel, or actual feel of water flowing being incorrect; haptic data is updated for water flow being incorrect; delta is the difference between the actual incorrect flow feeling of water and correct flow feeling of water; [0105], system 100 analyzes the difference or determined delta to perform updating of user experience).  
	Regarding claim 19, Shuster as modified by Chin discloses the method of claim 16, wherein the set of extended reality experience information comprises a set of object property information associated with an object type of the object (Shuster, [0090-0091 and 0093-0095, 0098-0105], Fig. 2, processor 204 determines at least one representation of at least one virtual object; [0093], object type data, object material composition data, object textual data, object temperature data, etc.), wherein the updating of the set of extended reality experience information associated with the extended reality experience includes updating the set of object property information associated with the object type of the object based on the set of object feedback information collected by the object (Shuster, [0036, 0041, 0109], data is updated for water flow being incorrect; delta is the difference between the actual incorrect flow feeling of water and correct flow feeling of water; [0105], system 100 analyzes the difference or determined delta to perform updating of user experience when the object is being touched or interacted with by the user).
	Regarding claim 20, Shuster as modified by Chin discloses the method of claim 16, further comprising: 	initiating, by the processing system based on at least one of the set of haptic feedback information and the set of object feedback information, a message for causing printing of a second object (Chin, ([0127, 0175], message for second representation of Shuster [0105] when printing 3D object for adjusting the fabrication process; printing is based on user biometric feedback information from object interacted with by the user).	The motivation is the same as in claim 16.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shuster in view of Chin as applied to claims 1-7, 9-16, and 18-20, and further in view of Jun et al. (US 2018/0126663, hereinafter “Jun”).	Regarding claim 8, Shuster as modified by Chin discloses the method of claim 1, but does not explicitly disclose further comprising:512019-1339	PATENTinitiating, by the processing system based on the initiating of the message configured to cause the printing of the second object of the object type for the extended reality experience, a message configured to notify a user of an availability of the second object.  
	Jun discloses notifying a user when 3D printing has been finished ([0350]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shuster and Chin to initiate, by the processing system based on the initiating of the message configured to cause the printing of the second object of the object type for the extended reality experience, a message configured to notify a user of an availability of the second object, such as taught by Jun, for the purpose of notifying a user that the printed object is available for use to the user.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shuster in view of Chin as applied to claims 1-7, 9-16, and 18-20, and further in view of Rinearson et al. (US 2012/0005209, hereinafter “Rinearson”).	Regarding claim 17, Shuster as modified by Chin discloses the method of claim 16, but does not explicitly disclose wherein the set of extended reality experience information comprises a story configured to control the extended reality experience, wherein the new set of extended reality experience information comprises a modified version of the story configured to control the extended reality experience.
	Rinearson teaches to modify a story in a virtual reality environment ([0049, 0112, and 0284], heat indicator can modify parts of story).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shuster and Chin to include story modifications in the virtual reality environment and have wherein the set of extended reality experience information comprises a story configured to control the extended reality experience, wherein the new set of extended reality experience information comprises a modified version of the story configured to control the extended reality experience, such as taught by Rinearson, for the purpose of modify stories based on user biometric feedback.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694 



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694